                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

LIVIA M. SCOTTO,

                   Plaintiff,                             4:19CV3011

      vs.
                                                       MEMORANDUM
WILLIAM J. MUNN, and NELNET,                            AND ORDER
INC.,

                   Defendants.


       On January 16, 2020, the court ordered Plaintiff to file an amended
complaint within 30 days or face dismissal of this action. To date, Plaintiff has not
filed an amended complaint or taken any other action in this matter.

       IT IS THEREFORE ORDERED that: This matter is dismissed without
prejudice because Plaintiff failed to prosecute it diligently and failed to comply
with this court’s orders. The court will enter judgment by a separate document.

      Dated this 24th day of February, 2020.

                                             BY THE COURT:


                                             Richard G. Kopf
                                             Senior United States District Judge
